The plaintiff in error, J.C. McClure, hereinafter called the defendant, was convicted in the district court of Alfalfa county of the crime of receiving a deposit in an insolvent bank, knowing the said bank to be insolvent, and while acting as the president of said bank, and was sentenced to serve a term of five years in the penitentiary and pay a fine of $5,000. Motion for a new trial was filed and overruled, and defendant duly excepted. From the judgment so rendered, defendant appeals.
The defendant has filed no brief supporting the appeal, *Page 58 
although the time for filing the brief has long since passed and various extensions of time have been granted; the last extension of time expiring on October 24, 1927. Where no briefs are filed, the court will examine the record proper, and, where no prejudicial error is apparent, the judgment of the trial court will be affirmed. After a careful examination of the record, the court finds that the indictment is sufficient, that the testimony was sufficient to support the verdict, that the instructions fairly stated the law applicable to the case and were fair to the defendant, and it appears that the defendant was otherwise accorded a fair trial.
The judgment of the trial court is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.